Order entered January 10, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00763-CV

                             THE FAN EXPO, LLC, Appellant

                                             V.

   NATIONAL FOOTBALL LEAGUE, NFL ENTERPRISES, LLC, NFL NETWORK
  SERVICES, INC. D/B/A NFL NETWORK, NFL DIGITAL MEDIA, AND NFL.COM,
                               Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-08119

                                         ORDER
        The Court has before it appellant’s January 9, 2017 third unopposed motion to extend

time to file its brief. We GRANT the motion and ORDER appellant’s brief filed as of the date

of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE